            Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 1 of 15



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS

 PRIORITY DESIGN & SERVICE, INC.,                 §
                                                  §
        Plaintiff,                                §
                                                  §
 v.                                               §        Civil Case No. _____________
                                                  §
 GABRIEL PLAZA, dba PRIORITY AIR                  §
 SERVICE,                                         §
                                                  §
        Defendant.                                §
                                                  §


                           PLAINTIFF’S ORIGINAL COMPLAINT

       Priority Design & Service, Inc. files this Complaint against Defendant, Gabriel Plaza, dba

Priority Air Service and would respectfully show as follows:

                                           I. PARTIES

       1.       Priority Design & Service, Inc. (“Priority Design”) is a Texas corporation with its

principal office located at 17170 Jordan, Suite 202, Selma, Texas 78154.

       2.       Upon information and belief, Gabriel Plaza, dba Priority Air Service (“Priority

Air”) is an individual resident of Texas doing business in Bexar County, Texas, and may be served

at his primary office located at 2510 SW 36th Street, San Antonio, Texas 78237, or anywhere he

may be found.

                               II. JURISDICTION AND VENUE

       3.       This Court has federal question jurisdiction pursuant to 28 U.S.C. 1331 and 15

U.S.C. § 1121, and supplemental jurisdiction of the state law claims pursuant to 28 U.S.C. 1367(a).

Priority Design seeks money damages and equitable relief against Priority Air. The Court has

personal jurisdiction over the Defendant and venue is proper in this District pursuant to 28 U.S.C.
             Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 2 of 15



§ 1391 because Defendant resides and does business within this District and all or a substantial

part of the events or omissions giving rise to this action occurred in Bexar County, Texas.

                                             III. FACTS

        4.       Priority Design was incorporated in Texas in February 1999. Priority Design’s

business is the provision of residential and multi-family heating and air conditioning services in

the greater San Antonio, Texas area.

        5.       Priority Design recently became aware that Priority Air is also doing business in

Texas, specifically in the greater San Antonio area. Priority Design investigated and sent Priority

Air a letter dated April 26, 2018, instructing Priority Air to cease and desist use of its highly similar

name. Priority Air failed to respond to Priority Design’s demand.

        6.       Priority Design has been using its name as a trademark since it was incorporated in

1999. Additionally, Priority Design has been using its current logo as a trademark since at least

2002. Priority Design is also the owner of two currently pending applications with the U.S. Patent

and Trademark Office (“USPTO”) for nationwide registration of its “Priority Design & Service”

word trademark, Serial No. 88205020, and its logo design plus word trademark, Serial No.

88211907. Priority Design has not given Priority Air, or any other person or entity, permission to

use any of its trademarks. Priority Air’s use of Priority Design’s Trademarks is an indefensible

infringement on Priority Design’s trademark rights. Priority Design and Priority Air are direct

competitors in the marketing and sale of heating and air conditioning services.

        7.       Priority Design recently discovered that Priority Air is providing sub-par services

to Priority Design’s current and potential customers. Priority Design first discovered this when an

unhappy customer called Priority Design to repair the defective work it performed, but Priority

Design did not have a record of performing work at that particular address. In fact, it was Priority

                                                   2
            Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 3 of 15



Air that had performed the defective work, but the customer could not tell the companies apart and

complained to Priority Design.

       8.       Priority Air is wrongfully profiting from using a name confusingly similar to

Priority Design’s trademarks, and harming the goodwill Priority Design has worked almost two

decades to establish.

                                    IV. APPLICABLE LAW

       9.       To prove its claim for trademark infringement against Priority Air, Priority Design

need only show: (1) Priority Design possesses a valid trademark; and (2) Priority Air’s use of

Priority Design’s Trademarks creates a likelihood of confusion as to source, affiliation, or

sponsorship. Paulsson Geophysical Servs., Inc. v. Sigmar, 529 F.3d 303, 309 (5th Cir. 2008). This

standard is used for claims under both the Federal Lanham Act, 15 U.S.C. 1051, et seq., and the

Texas Trademark statute, Chapter 16 of the Texas Business & Commerce Code. The same

standards apply to Federal and Texas trademark common law. Amazing Spaces, Inc. v. Metro Mini

Storage, 608 F.3d 225, 235 n.7 (5th Cir. 2010) (citing Horseshoe Bay Resort Sales Co. v. Lake

Lyndon B. Johnson Improvement Corp., 53 S.W.3d 799, 806 n.3 (Tex. App.—Austin 2001, pet.

denied); see also All Am. Builders, Inc. v. All Am. Siding of Dall., Inc., 991 S.W.2d 484, 488 (Tex.

App.—Fort Worth 1999, no pet.) (“The issues in a common law trademark infringement action

under Texas law are no different than those under federal trademark law.”)

                              Priority Design Owns a Valid Mark

       10.      Registration of a mark is prima facie evidence of ownership and validity. 15 U.S.C.

§§ 1057(b), 1115(a). Here, Priority Design’s “Priority Design & Service” trademark is pending

registration with the USPTO. Accordingly, Priority Design will have prima facie evidence of

ownership and validity of its “Priority Design & Service” trademark when the USPTO issues the

                                                 3
          Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 4 of 15



registration. Additionally, Priority Design has been using its name in commerce to sell heating and

air conditioning services and designate the source of those services as Priority Design & Service,

Inc. since 1999. Priority Design has been using its logo in commerce to sell the same services and

designate the same source for those services since 2002. Thus, Priority Design has multiple valid

trademarks.

   Priority Air’s Use of Priority Design’s Trademark Creates a Likelihood of Confusion

       11.     When evaluating likelihood of confusion as to source, affiliation, or sponsorship,

courts consider a non-exhaustive list of factors, known as the “digits of confusion” including “(1)

the type of mark allegedly infringed, (2) the similarity between the two marks, (3) the similarity

of the products or services, (4) the identity of the retail outlets and purchasers, (5) the identity of

the advertising media used, (6) the defendant’s intent, and (7) and evidence of actual confusion.”

Bd. of Supervisors for La. State Univ. Agric. & Mech. Coll. v. Smack Apparel Co., 550 F.3d 465,

478 (5th Cir. 2008). Also relevant is the degree of care exercised by potential consumers. Id. No

single factor is dispositive, and a finding of a likelihood of confusion need not be supported by a

majority of the factors. Id.

Type of Mark and Similarity

       12.     Here, Priority Design’s trademarks are standard word marks and word plus design

marks. This means Priority Design’s rights extend to the entire phrase “Priority Design & Service,”

its phonetic pronunciation, its overall impression on the consumer, as well as abbreviations of the

phrase and the stylized logo used along with the phrase. Priority Design’s rights are not limited to

the design of the words. Priority Air’s use of “Priority Air” is distinguishable only by inserting

the word “Air” instead of Design. However, when this substitution is made in the context of

heating and air conditioning services, it is not a substantial substitution and creates a likelihood of

                                                  4
          Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 5 of 15



confusion for the consumer. Thus, these factors weigh in favor of this Court finding Priority Air’s

use of “Priority Air” creates a likelihood of confusion and is infringing on Priority Design’s

Trademarks.

Similarity of Products

       13.     Priority Design offers heating and air conditioning services in residential and multi-

family buildings. Priority Air is also marketing and selling heating and air conditioning services

in residential and multi-family buildings. This means Priority Design and Priority Air’s services

are exactly the same. Thus, this factor weighs in favor of the Court finding Priority Air’s use of

“Priority Air” creates a likelihood of confusion and is infringing on Priority Design’s Trademarks.

Identity of Purchasers

       14.     Because Priority Design and Priority Air sell the same design services in the same

channel of trade, in the same geographic areas, their actual and potential consumers are also

identical. Priority Air is performing services for Priority Design’s potential clients. Accordingly,

this factors weighs in favor of the Court finding Priority Air’s use of “Priority Air” creates a

likelihood of confusion and is infringing on Priority Design’s Trademarks.

Identity of Advertising Media

       15.     Both Priority Design and Priority Air advertise through their websites, marked

vehicles, and business cards. This is yet another factor where Priority Air is using Priority Design’s

trademarks in exactly the same way as Priority Design. Thus, this factor weighs in favor of the

Court finding Priority Air’s use of “Priority Air” creates a likelihood of confusion and is infringing

on Priority Design’s Trademarks.




                                                  5
          Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 6 of 15



Priority Air’s Intent

        16.      Priority Design first began using its “Priority Design” mark in commerce in

February 1999. Priority Air did not begin using the “Priority Air” name until relatively recently,

after Priority Design had established a successful business and goodwill under the nearly identical

name. This demonstrates Priority Air’s intent to trade on the goodwill Priority Design worked

hard to associate with the “Priority Design” name. This, combined with the fact that Priority Air

operates in the same channels of trade as Priority Design, should allow the Court to easily draw

the conclusion that Priority Air’s infringement of Priority Design’s trademarks was and is

intentional.

        17.      In sum, every single factor in the “digits of confusion” analysis weighs in favor of

the Court finding Priority Air is infringing on Priority Design’s Trademark rights.

                                            V. CLAIMS

                                   COUNT I
               FEDERAL UNFAIR COMPETITION AND FALSE DESCRIPTION

        18.      Priority Design incorporates each of the above paragraphs as though set forth in full

at this point.

        19.      Defendants’ acts complained of herein constitute unfair competition and false

description in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

        20.      Defendants’ activities are likely to cause confusion, or to cause mistake or to

deceive as to affiliation, connection, or association of Defendants and their goods and services

with Priority Design, or as to the origin, sponsorship or approval of Defendants’ goods and

services with Priority Design, all in violation of 15 U.S.C. § 1125(a).

        21.      As a direct and proximate result of Defendants’ conduct, Priority Design has

suffered and will continue to suffer damages including, without limitation, the loss of revenue,
                                                   6
            Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 7 of 15



reputation, goodwill, and exclusivity in Priority Design's trademarks, in an amount to be proven at

trial.

          22.    As a direct and proximate result of Defendants’ conduct, Defendants have been

unjustly enriched and should be ordered to disgorge any and all profits earned as a result of such

unlawful conduct.

          23.    Unless enjoined by this Court, Defendants’ above-described conduct will continue

to cause irreparable injury, for which Priority Design has no adequate remedy at law, in the nature

of injury to Priority Design’s reputation, goodwill, and trademarks, as well as confusion and

deception among consumers. Priority Design is entitled to injunctive relief pursuant to 15 U.S.C.

§ 1116.

         24.     Defendants’ actions were taken in willful, deliberate, and/or intentional disregard

of Priority Design's rights. Priority Design is entitled to recover treble damages, attorneys' fees,

and the costs of this litigation pursuant to 15 U.S.C. § 1117.

                                        COUNT II
                               FEDERAL FALSE ADVERTISING

          25.    Priority Design incorporates each of the above paragraphs as though set forth in full

at this point.

          26.    Defendants’ acts complained of herein constitute false advertising in violation of

Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a) (1) (B).

          27.    Priority Design and Defendants are competitors in the provision of commercial

design services. Priority Design has been and is likely to be, damaged by Defendants’ false,

misleading and inaccurate statements and omissions. Priority Design’s damages include lost

revenue, lost market share, and damaged goodwill. Defendants’ false, misleading, and inaccurate

statements and omissions have caused those injuries.
                                                   7
            Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 8 of 15



         28.     As a direct and proximate result of Defendants’ conduct, Priority Design has

suffered and will continue to suffer damages including, without limitation, the loss of revenue,

reputation, goodwill, and exclusivity in Priority Design's trademarks, in an amount to be proven at

trial.

          29.    As a direct and proximate result of Defendants’ conduct, Defendants have been

unjustly enriched and should be ordered to disgorge any and all profits earned as a result of such

unlawful conduct.

          30.    Unless enjoined by this Court, Defendants’ above-described conduct will continue

to cause irreparable injury, for which Priority Design has no adequate remedy at law, in the nature

of injury to Priority Design’s reputation, goodwill, and trademarks, as well as confusion and

deception among consumers. Priority Design is entitled to injunctive relief pursuant to 15 U.S.C.

§ 1116.

         31.     Defendants’ actions were taken in willful, deliberate, and/or intentional disregard

of Priority Design's rights. Priority Design is entitled to recover treble damages, attorneys' fees,

and the costs of this litigation pursuant to 15 U.S.C. § 1117.

                              COUNT III
     STATE UNFAIR COMPETITION TEXAS BUS. & COMM. CODE, CHAPTER 16

         32.     Priority Design incorporates each of the above paragraphs as though set forth in full

at this point.

         33.     Defendants’ actions at issue constitute unfair competition in violation of Chapter

16 of the Texas Business & Commerce Code.

         34.     Defendants’ use of their confusingly similar name “Priority Air Service,” is

calculated to deceive the relevant consuming public into accepting and purchasing Defendants’



                                                   8
              Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 9 of 15



services in the mistaken belief that they are Priority Design’s services, or that they are sponsored

by, connected with, or supplied under the supervision of Priority Design.

            35.   Defendants’ adoption and use of Priority Design’s trademarks on Defendants’

goods and services constitutes unfair competition. By such use, Defendants have represented that

their goods and services are actually those supplied by Priority Design. This use creates likelihood

that the consuming public will be confused or deceived.

            36.   Defendants’ actions constitute dilution, unfair competition, palming of, passing off,

and misappropriation of Priority Design’s rights under Tex. Bus. & Comm. Code, § 16.102.

Defendants’ actions usurp, and will continue to usurp, the goodwill and reputation earned by

Priority Design, and permit Defendants to readily obtain consumer acceptance of goods and

services offered for sale, and to give Defendants’ goods and services a quality they would not

otherwise have, all at Priority Design’s expense.

            37.   As a direct and proximate result of Defendants’ conduct, Priority Design has

suffered and will continue to suffer damages including, without limitation, the loss of revenue,

reputation, goodwill, and exclusivity in Priority Design’s trademarks, in an amount to be proven

at trial.

            38.   As a direct and proximate result of Defendants’ conduct, Defendants have been

unjustly enriched and should be ordered to disgorge any and all profits earned as a result of such

unlawful conduct.

            39.   Unless enjoined by this Court, Defendants’ above-described conduct will continue

to cause irreparable injury, for which Priority Design has no adequate remedy at law, in the nature

of injury to Priority Design’s reputation, goodwill, and trademarks, as well as confusion and




                                                    9
             Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 10 of 15



deception among consumers. Priority Design is entitled to injunctive relief pursuant to § 16.104

of the Texas Bus. & Comm. Code.

            40.   Defendants’ acts have been and are grossly negligent, deliberate, willful,

intentional, in bad faith, malicious, with full knowledge and conscious disregard of Priority

Design’s rights, with intent to cause confusion and dilution, and to trade off Priority Design’s vast

good will in its trademarks, making this an exceptional case entitling Priority Design to injunctive

relief and enhanced damages and attorneys’ fees as provided under Texas Civil Practice &

Remedies Code § 41.003.

                                        COUNT IV
                                 TRADEMARK INFRINGEMENT

            41.   Priority Design incorporates each of the above paragraphs as though set forth in full

at this point.

            42.   Defendants’ acts, described above, constitute Federal and Texas common law

trademark infringement.

            43.   As a direct and proximate result of Defendants’ conduct, Priority Design has

suffered and will continue to suffer damages including, without limitation, the loss of revenue,

reputation, goodwill, and exclusivity in Priority Design’s trademarks, in an amount to be proven

at trial.

            44.   As a direct and proximate result of Defendants’ conduct, Defendants have been

unjustly enriched and should be ordered to disgorge any and all profits earned as a result of such

unlawful conduct.

            45.   Unless enjoined by this Court, Defendants’ above-described conduct will continue

to cause irreparable injury, for which Priority Design has no adequate remedy at law, in the nature

of injury to Priority Design’s reputation, goodwill, and trademarks, as well as confusion and
                                                   10
             Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 11 of 15



deception among consumers. Priority Design is entitled to injunctive relief pursuant to the Lanham

Act and 16.104 of the TEXAS BUS. & COMM. CODE.

            46.   Defendants’ acts have been and are grossly negligent, deliberate, willful,

intentional, in bad faith, malicious, with full knowledge and conscious disregard of Priority

Design’s rights, with intent to cause confusion and dilution, and to trade off Priority Design’s vast

good will in its trademarks, making this an exceptional case entitling Priority Design to injunctive

relief and enhanced damages and attorneys’ fees as provided under Texas Civil Practice &

Remedies Code § 41.003.

                                     COUNT V
                           COMMON LAW UNFAIR COMPETITION

            47.   Priority Design incorporates each of the above paragraphs as though set forth in full

at this point.

            48.   Defendants’ activities complained of constitute unfair competition under Texas

common law in that they are likely to cause consumers to believe that Defendants’ products and

services originate from the same source as, or are sponsored or approved by, Priority Design, or

that there is an association, affiliation or connection between Defendants and Priority Design.

            49.   Defendants’ actions are with knowledge of the existence of Priority Design's

trademarks and with the intent to cause confusion and/or trade on Priority Design's reputation and

goodwill.

            50.   As a direct and proximate result of Defendants’ conduct, Priority Design has

suffered and will continue to suffer damages including, without limitation, the loss of revenue,

reputation, goodwill, and exclusivity in Priority Design’s trademarks, in an amount to be proven

at trial.



                                                   11
             Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 12 of 15



            51.   As a direct and proximate result of Defendants’ conduct, Defendants have been

unjustly enriched and should be ordered to disgorge any and all profits earned as a result of such

unlawful conduct.

            52.   Defendants’ acts have been and are grossly negligent, deliberate, willful,

intentional, in bad faith, malicious, with full knowledge and conscious disregard of Priority

Design's rights, with intent to cause confusion and dilution, and to trade off Priority Design's vast

good will in its trademarks, making this an exceptional case entitling Priority Design to injunctive

relief and enhanced damages and attorneys’ fees as provided under Texas Civil Practice &

Remedies Code § 41.003.



                                    COUNT VI
                  TORTIOUS INTERFERENCE WITH EXISTING RELATIONS

            53.   Priority Design incorporates each of the above paragraphs as though set forth in full

at this point.

            54.   Defendants’ wrongful actions have interfered with Priority Design’s existing

business relations, resulting in business lost by Priority Design and gained by Defendants.

            55.   Defendants’ actions are with knowledge of the existence of Priority Design’s

Trademarks and with the intent to cause confusion and/or trade on Priority Design’s reputation

and goodwill.

            56.   As a direct and proximate result of Defendants’ conduct, Priority Design has

suffered and will continue to suffer damages including, without limitation, the loss of revenue,

reputation, goodwill, and exclusivity in Priority Design’s trademarks, in an amount to be proven

at trial.



                                                   12
             Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 13 of 15



            57.     As a direct and proximate result of Defendants’ conduct, Defendants have been

unjustly enriched and should be ordered to disgorge any and all profits earned as a result of such

unlawful conduct.

            58.     Defendants’ acts have been and are grossly negligent, deliberate, willful,

intentional, in bad faith, malicious, with full knowledge and conscious disregard of Priority

Design’s rights, with intent to cause confusion and dilution, and to trade off Priority Design’s vast

good will in its trademarks, making this an exceptional case entitling Priority Design to injunctive

relief and enhanced damages and attorneys’ fees as provided under Texas Civil Practice &

Remedies Code § 41.003.

                                     COUNT VII
                  TORTIOUS INTERFERENCE WITH PROSPECTIVE RELATIONS

            59.     Priority Design incorporates each of the above paragraphs as though set forth in full

at this point.

            60.     Defendants’ wrongful actions have interfered with Priority Design’s prospective

business relations, resulting in business lost by Priority Design and gained by Defendants.

            61.     Defendants’ actions are with knowledge of the existence of Priority Design’s

Trademarks and with the intent to cause confusion and/or trade on Priority Design’s reputation

and goodwill.

            62.     As a direct and proximate result of Defendants’ conduct, Priority Design has

suffered and will continue to suffer damages including, without limitation, the loss of revenue,

reputation, goodwill, and exclusivity in Priority Design’s trademarks, in an amount to be proven

at trial.




                                                     13
         Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 14 of 15



        63.    As a direct and proximate result of Defendants’ conduct, Defendants have been

unjustly enriched and should be ordered to disgorge any and all profits earned as a result of such

unlawful conduct.

        64.    Defendants’ acts have been and are grossly negligent, deliberate, willful,

intentional, in bad faith, malicious, with full knowledge and conscious disregard of Priority

Design’s rights, with intent to cause confusion and dilution, and to trade off Priority Design’s vast

good will in its trademarks, making this an exceptional case entitling Priority Design to injunctive

relief and enhanced damages and attorneys’ fees as provided under Texas Civil Practice &

Remedies Code § 41.003.

                                        JURY DEMAND

        65.    Priority Design hereby demands a trial by jury on all issues triable as of right by a

jury.

                                    PRAYER FOR RELIEF

        Priority Design prays for an order from this Court for:

        1.     An accounting of Defendant’s earnings and profits while using its “Priority Air”

name:

        2.     All actual, direct, consequential, special, and exemplary damages;

        3.     Treble damages pursuant to 15 U.S.C. § 117;

        4.     Attorneys’ fees and costs as provided in 15 U.S.C. § 1117, and Chapter 16 of the

TEX. BUS. & COMM. CODE;

        5.     Pre- and post-judgment interest at the maximum legal rates;

        6.     Injunctive relief; and

        7.     For such further relief as the Court may deem just.

                                                 14
Case 5:19-cv-00058-OLG Document 1 Filed 01/22/19 Page 15 of 15



                            Respectfully submitted,

                            COKINOS | YOUNG

                             /s/ Stephanie O’Rourke
                                STEPHANIE O’ROURKE
                                State Bar No. 15310800
                                10999 West IH-10, Suite 800
                                San Antonio, Texas 78230
                                (210) 293-8700
                                (210) 293-8733 (Fax)
                                sorourke@cokinoslaw.com


                            COUNSEL FOR PLAINTIFF, PRIORITY
                            DESIGN & SERVICE, INC.




                              15
